Case: 20-20190     Document: 00515926931         Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 6, 2021
                                  No. 20-20190                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   William Boyd Pierce,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier, Director, Texas Department of Criminal Justice,
   Huntsville, Texas; Tony O’Hare, Regional Director, Huntsville;
   David Dickerson, Warden, Estelle Unit; Tracy Hutto, Assistant
   Warden, Estelle Unit; Medical Department, Estelle Unit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3194


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          William Boyd Pierce, Texas prisoner # 1208957, filed a pro se
   42 U.S.C. § 1983 complaint, alleging that the defendants violated his civil


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20190      Document: 00515926931          Page: 2    Date Filed: 07/06/2021




                                    No. 20-20190


   rights and seeking injunctive relief in the form of a transfer from the Estelle
   Unit. The district court dismissed the complaint pursuant to 28 U.S.C.
   § 1915(e)(2)(B)(ii) for failure to state a claim on which relief may be granted
   and assessed a strike pursuant to § 1915(g). Pierce appeals the district court’s
   dismissal.
          During the pendency of Pierce’s appeal, he was transferred from the
   Estelle Unit. Accordingly, we do not reach the merits of his claims because
   they have been mooted by his transfer. Pierce’s appeal is thus DISMISSED
   as moot. See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).
          The district court’s dismissal of Pierce’s complaint for failure to state
   a claim counts as a strike under § 1915(g). See Coleman v. Tollefson, 575 U.S.
   532, 537-40 (2015). Pierce has previously accumulated one strike. See Pierce
   v. Collier, 843 F. App’x 619, 620 (5th Cir. 2021). Accordingly, Pierce is
   WARNED that, if he accumulates three strikes, he may not proceed in
   forma pauperis in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).




                                          2